TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-20-00378-CV


                     Michael McDonald and Jeri McDonald, Appellants

                                                v.

              Keith Mauck, Jennifer Mauck, Erik Hoghaug, Karen Hoghaug,
                    Doug Gephardt, and Allison Gephardt, Appellees


                 FROM THE 207TH DISTRICT COURT OF HAYS COUNTY
            NO. 19-3018, THE HONORABLE DAVID JUNKIN, JUDGE PRESIDING



                             MEMORANDUM OPINION


               In this interlocutory appeal, Michael and Jeri McDonald complain of the trial

court’s denial of their motion to dissolve a temporary injunction (TI). The trial court issued

the TI in the underlying lawsuit, which appellees filed seeking to enjoin the McDonalds from

constructing improvements on their real property allegedly in violation of applicable deed

restrictions. For the following reasons, we will affirm the trial court’s denial of the McDonalds’

motion to dissolve the TI.


                                       BACKGROUND

               Appellees filed suit against their new neighbors, the McDonalds, seeking temporary

and permanent injunctive relief enjoining the McDonalds from continuing construction of a
home and detached garage1 on land they had recently purchased in the Deerfield Estates

Subdivision in Dripping Springs. As recited in appellees’ petition, in August 2019 they “noticed

that metal walls were being installed on what appeared to be an RV garage/outbuilding/storage

building” on the McDonalds’ property. Appellees assert that the McDonalds’ construction of the

improvements violates the subdivision’s deed restrictions and specifically that the detached

garage violates Paragraphs 8, 12, and 15.b of the 1999 Declaration of Covenants, Conditions,

Easements & Restrictions of Deerfield Estates Subdivision, which provide:


        8. It is the intent of the undersigned that all dwellings and other structures have a
        neat and attractive appearance. No metal walls or walls of temporary sheeting
        will be allowed. The entire exterior walls of all dwelling units or other buildings
        hereafter constructed must be completed within one (1) year after the
        commencement of work thereon or the placing of materials therefor on said
        Property, whichever occurs the earliest, and in connection therewith, it is
        understood that by the use of the word “completed,” it is also meant the finishing
        of all such exterior walls.

        ...

        12. No structures used for storage purposes shall be erected or placed upon any
        parcel which will be visible from any roadway, unless placed within the most rear
        one-third (1/3) of the parcel, that being such portion farthest away from any
        roadway. All such structures shall be neatly maintained.

        ...

        15.b. No building, structure, fence, or other improvements shall be constructed,
        erected, placed, or maintained on any lot, nor shall any additions to or change or
        alteration therein be made, until the construction plans and specifications, and a
        plot plan showing the location of all such structures and all appurtenances thereto,
        have been submitted to and approved by [the architectural committee of the
        homeowner’s association].




        1
            This appeal concerns the McDonalds’ construction of only the detached garage, not the
home.
                                                 2
               On appellees’ application, the trial court issued a temporary restraining order and

later a TI after an evidentiary hearing. The TI enjoined the McDonalds from


       continuing to construct or otherwise make improvements to, or on, any building,
       structure, or other improvement with metal sides on the Property (including the
       improvement . . . referred to as the “detached garage” . . . at the Temporary
       Injunction Hearing) until further order of the Court[, and]

       continuing to construct or otherwise make improvements to, or on, any building,
       structure, or other improvement—other than the main house—until approval of
       plans and specifications . . . [by the architectural committee.]


The McDonalds did not perfect an appeal from the order granting the TI. Several months later,

however, they filed a motion to dissolve the TI, arguing that the following changes of

circumstances warranted relief: (1) the McDonalds had since “submitted their plans to the

architectural committee per th[e trial c]ourt’s instructions”; (2) the architectural committee had

“declined to disapprove” any plans related to the detached garage, rendering the plans

presumptively approved;2 and (3) the McDonalds had “updated their plans to ensure that the

detached garage’s exterior walls will not be metal, but will be finished to match the exterior of

the house.”

               After a hearing, the trial court denied the McDonalds’ motion to dissolve in a

letter ruling, in which the trial court stated, “I find there was sufficient evidence presented to

support the claim that the submitted plans were sufficiently disapproved” and that “there was no

or insufficient evidence that disapproval of the location of the [detached garage] at issue was




       2
         Paragraph 15.d of the deed restrictions provides, “In the event [the architectural
committee] should fail to approve or disapprove the plans, specifications, and plot plans within
(15) days after they have been submitted to it, it will be presumed that the same have been
approved . . . .”
                                                3
arbitrary, capricious, or discriminatory.” The McDonalds then filed this interlocutory appeal of

the trial court’s denial of their motion to dissolve.


                                           DISCUSSION

                We review a trial court’s ruling on a motion to dissolve a TI for an abuse of

discretion. See Universal Health Servs., Inc. v. Thompson, 24 S.W.3d 570, 580 (Tex. App.—

Austin 2000, no pet.); Tober v. Turner of Tex., Inc., 668 S.W.2d 831, 834 (Tex. App.—Austin

1984, no writ). The purpose of a motion to dissolve is to “provide a means to show changed

circumstances or a change in the law that require modification or dissolution of the injunction;

the purpose is not to give an unsuccessful party an opportunity to relitigate the propriety of the

original grant” of the TI. Sewell v. Hardriders, Inc., No. 14-12-00541-CV, 2013 WL 3326798,

at *2 (Tex. App.—Houston [14th Dist.] June 27, 2013, no pet.) (mem. op.). Thus, a trial court

has “no duty to reconsider the grant of a temporary injunction if the movant fails to present

new evidence showing fundamental error or changed conditions.” Universal Health Servs.,
24 S.W.3d at 580. Fundamental error exists when “the record shows the court lacked jurisdiction

or that the public interest is directly and adversely affected as that interest is declared in the

statutes or the Constitution of Texas.” Pirtle v. Gregory, 629 S.W.2d 919, 920 (Tex. 1982).

Changed circumstances are conditions that altered the status quo existing after the temporary

injunction was granted or that made the temporary injunction unnecessary or improper.

Universal Health Servs., 24 S.W.3d at 580 (citing Henke v. Peoples State Bank, 6 S.W.3d 717,

721 (Tex. App.—Corpus Christi 1999, pet. dism’d w.o.j.)).

                In two issues, the McDonalds contend that the trial court erred in denying their

motion to dissolve the TI by “punting” on the following “governing legal questions”: (1) In light



                                                   4
of the fact that the McDonalds have decided to cover the detached garage’s current metal walls

with other materials permitted by the deed restrictions, rendering the metal completely non-

visible, will the garage violate Paragraph 8? and (2) Does the detached garage, whose primary

purpose is not for storage but to park a vehicle, violate Paragraph 12 because it is not located on

the rear one-third of the property? The McDonalds contend that the trial court should have

dissolved the TI because the proper construction of Paragraphs 8 and 12 “does not bar [their]

construction of [the] detached garage” and that this Court “should address the legal points that

are actually at issue,” i.e., the merits of appellees’ claims.

                However, as appellees correctly respond, those very legal questions were before

the trial court when it issued the TI, and the trial court therefore could not have abused its

discretion in refusing to reconsider the propriety of its prior grant of the TI in the absence of new

evidence. See Tober, 668 S.W.2d at 834. Thus, the only issue properly before the trial court on

the McDonalds’ motion to dissolve was whether there had been changed circumstances that

altered the status quo, rendering the TI unnecessary or improper. See Universal Health Servs.,
24 S.W.3d at 580.

                In their appellate issues, the McDonalds do not contend that the trial court abused

its discretion in impliedly finding that there were no changed circumstances warranting

the McDonalds’ requested relief or in expressly finding that the architectural committee

disapproved3 the McDonalds’ revised plans. Significantly, the McDonalds did not argue or

attempt to prove that the proposed location of the detached garage had changed since issuance


        3
          On appeal, the McDonalds no longer contend that the plans were “presumptively
approved” but concede that the committee disapproved the plans, as found by the trial court.
Instead, they urge that the committee’s disapproval was based on “improper legal construction of
Paragraphs 8 and 12” of the deed restrictions.
                                                   5
of the TI, and their contention that they had since decided to completely cover the detached

garage’s metal walls with acceptable materials is belied by Mr. McDonald’s testimony at the

initial TI hearing that he and his wife had already—at that juncture—intended to make such

modification. Instead, the McDonalds argue that the architectural committee’s disapproval of

their garage plans constitutes a change in the status quo rendering the TI unnecessary or

improper. However, neither is the architectural committee’s disapproval a material change in the

status quo—the committee had not approved any garage plans before the TI and still has not

approved any—nor does the disapproval render the TI unnecessary or improper. Indeed, we

fail to see any significance to the fact that the architectural committee has disapproved the

McDonalds’ plans for the detached garage. Not only did the TI enjoin any construction of or

improvements to any structures other than the house until approval of plans and specifications

therefor by the architectural committee, but it also enjoined any construction of or improvements

to the detached garage expressly “until further order of the Court.”

               We decline to address the merits of appellees’ underlying claims because this is

an improper procedural posture in which to do so, and we conclude that the trial court did not

abuse its discretion in determining that the McDonalds did not meet their burden to demonstrate

a change in circumstances making the TI unnecessary or improper. See id.; Tober, 668 S.W.2d

at 834.


                                         CONCLUSION

               We affirm the trial court’s denial of the McDonalds’ motion to dissolve the TI.




                                                 6
                                            __________________________________________
                                            Thomas J. Baker, Justice

Before Chief Justice Byrne, Justices Baker and Kelly

Affirmed

Filed: February 3, 2021




                                               7